Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/22/2022.  The submission is  in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements is considered by the examiner.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/22/2022  has been entered.

Response to Arguments
2.	With respect to Applicant’s amendment being submitted after the Notice of Allowance dated April 27, 2022 claim 7 is amended to insert text for Allowance.
Dependent claims 8-12 are also allowed since these claims are dependent upon independent claims 7.

Claim Status
Claims 1-20 are pending.

Claim Status
Claims 1-20 are pending.
Claims 1-20 are allowed.


Allowable Subject Matter
4.	Claims 1-20 are allowed.

	The following is a statement of reasons for the indication of allowable subject matter
Regarding claim 1 the prior art or record taken alone or in combination fail to teach or suggest a method for phase calibration of a current sensor, the method comprising: calculating a total sample delay between the first digital signal and the second digital signal by dividing the phase difference by a fractional sample resolution representing an angle that a phase of the first digital signal will shift based on changing a preload parameter of the first analog-to-digital converter by one unit. ”  in combination with all the other elements of claim 1.  

	Claims 2-6 are also allowed as they further limit claim 1.

Regarding claim 7 the prior art or record taken alone or in combination fail to teach or suggest a method for gain calibration of active power, the method comprising: “determining an active power using the samples taken of the first signal and the samples taken of the second signal, an existing active power scaling factor, and the number of samples; and using the existing active power scaling factor, a voltage value of a test source signal, a current value of the test source signal, the phase angle, and the active power to calculate an updated active power scaling factor. “ in combination with all the other elements of claim 7.  

	Claims 8-12 are also indicated as allowable as they further limit claim 7.

Regarding claim 13 the prior art or record taken alone or in combination fail to teach or suggest a system for calibrating a current sensor, the system comprising: calculate a total sample delay between the first and second digital signals for the first analog-to-digital converter by dividing the phase difference by a fractional sample resolution representing an angle of a phase of the first digital signal based on changing a preload parameter of the first analog-to-digital converter by one unit. in combination with all the other elements of claim 13.  

Claims 14-20 are also allowed as they further limit claim 13.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT J ANDREWS whose telephone number is (571)272-6101. The examiner can normally be reached 10am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy NGUYEN can be reached on (571)272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT J ANDREWS/Examiner, Art Unit 2868                                                                                                                                                                                                        

/LEE E RODAK/Primary Examiner, Art Unit 2868